Order entered February 3, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00441-CR

                         CHRISTOPHER M. DUNLOP, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-82462-2012

                                           ORDER
       The Court GRANTS appellant’s February 2, 2015 motion to extend time to file his brief.

We ORDER appellant’s brief filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE